Citation Nr: 0213231	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  98-12 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a right knee injury and anterior 
cruciate ligament (ACL) reconstruction.  

2.  Entitlement to an initial compensable evaluation for left 
knee strain.

3.  Entitlement to an initial compensable evaluation for 
residuals of a right hip strain. 

(The issue of entitlement to service connection for residuals 
of a concussion is the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from August 22, 1991 to 
August 19, 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
the Oakland Department of Veterans Affairs (VA) Regional 
Office (RO).  

The RO granted entitlement to service connection for; right 
hip strain with assignment of a noncompensable evaluation, 
residuals of a right knee injury with 
ACL reconstruction with assignment of a 10 percent 
evaluation, and left knee strain with assignment of a 
noncompensable evaluation all effective August 20, 1997, the 
day following the veteran's separation from active service.

The RO also denied entitlement to service connection for 
residuals of a concussion and acne vulgaris.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1998, a transcript of which has been 
associated with the claims file.

In February 2000 the RO granted entitlement to service 
connection for acne with assignment of a 10 percent 
evaluation effective August 20, 1997.  The veteran has not 
filed a notice of disagreement with any aspect of this 
decision.

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a 
concussion pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903. (67 Fed. Reg. 3,099, 3.105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the issue of entitlement to 
service connection for residuals of a concussion.


FINDINGS OF FACT

1.  The residuals of a right knee injury and ACL construction 
are productive of not more than moderate impairment with no 
additional functional loss due to pain or other pathology.  

2.  Left knee strain has not been shown to cause slight 
impairment of any additional functional loss due to pain or 
other pathology.  

3.  Right hip strain has not been productive of any 
limitation of motion or additional functional loss due to 
pain or other pathology.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a right knee injury and ACL 
reconstruction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5257 (2001).

2.  The criteria for an initial compensable evaluation for 
left knee strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.20, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257.

3.  The criteria for an initial compensable evaluation for 
right hip strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002);  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5252 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.156, 
3.159).  See also Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002).  Hereinafter known collectively as 
VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, VA's duties have been fulfilled.  



First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1998 and 
February 2000 rating determinations, the June 1998 SOC, and 
the February 2000 and February 2002 SSOCs informed the 
appellant of the information and evidence needed to 
substantiate this claim.  

Such communications sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio, supra.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  

Furthermore, the veteran was afforded several VA examinations 
during the course of this appeal.  Moreover, he appeared at a 
hearing before a hearing officer in November 1998.  As such, 
VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


VA has satisfied its duties to notify and to assist the 
appellant in this case. Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran would not be prejudiced by the Board's 
consideration of the merits of his claim under the new law 
without initial RO consideration, as set forth below.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence and argument and that he is 
not prejudiced by this decision.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2001).

Where the minimum schedular evaluation requires residuals and 
the schedule does not provide a noncompensable evaluation, a 
noncompensable evaluation will be assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the CAVC discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 216 F.3d 1363 (Fed. Cir. 2000), the CAVC reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim.  Rather, the law must be taken at its plain 
meaning and the plain meaning of the requirement that the 
effective date be determined in accordance with facts found 
is that the disability rating must change to reflect the 
severity of the disability as shown by the facts from time to 
time.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent where flexion is 
limited to 45 degrees; 20 percent where flexion is limited to 
30 degrees; and 30 percent where flexion is limited to 15 
degrees.  

Diagnostic Code 5261 provides for a zero percent rating where 
extension of the leg is limited to 5 degrees; 10 percent 
where extension is limited to 10 degrees; 20 percent where 
extension is limited to 15 degrees; 30 percent where 
extension is limited to 20 degrees; 40 percent where 
extension is limited to 30 degrees; and 50 percent where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

Impairment of a tibia and fibula with slight knee or ankle 
disability may be assigned a 10 percent evaluation.  
Impairment of a tibia and fibular with moderate knee or ankle 
disability may be assigned a 20 percent evaluation.  
Impairment of a tibia and fibula with marked knee or ankle 
disability may be assigned a 30 percent evaluation and 
nonunion with loose motion requiring a brace or malunion may 
be assigned a 40 percent evaluation.  38 C.F.R. § 4.71a; 
Diagnostic Code 5262 (2001).

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, 
Diagnostic Code 5250 (2001).  Favorable ankylosis in flexion 
at an angle between 20 and 40 degrees with slight adduction 
or abduction warrants assignment of a 60 percent evaluation.  
Intermediate unfavorable ankylosis warrants assignment of a 
70 percent evaluation.  Assignment of a 90 percent 
evaluation, the highest rating for unfavorable ankylosis of 
the hip, is contemplated for extremely unfavorable ankylosis, 
in which the foot does not reach the ground, and crutches are 
necessary.  

In addition, a note to Diagnostic Code 5250 indicates that 
where the 90 percent evaluation is assigned, entitlement to a 
special monthly compensation is warranted.  Id.

Limitation of motion of the thigh is evaluated under the 
rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5251, 5252, and 5253 (2001).  Limitation of extension 
of the thigh to 5 degrees warrants assignment of a 10 percent 
evaluation under Diagnostic Code 5251.  There is no higher 
rating available under that code.  Under Diagnostic Code 
5252, limitation of flexion of the thigh to 45 degrees 
warrants assignment of a 10 percent evaluation.  Where 
limitation is limited to 30 degrees, a 20 percent evaluation 
is contemplated, and a 30 percent evaluation is assigned 
where flexion is limited to 20 degrees.  Where flexion is 
limited to 10 degrees, a 40 percent evaluation is 
contemplated.

In addition, under Diagnostic Code 5253, where there is 
limitation of rotation of the thigh, a 10 percent evaluation 
is assigned.  Where there is limitation of abduction to the 
point at which the claimant cannot cross his legs, a 10 
percent evaluation is also contemplated.  Assignment of a 20 
percent evaluation, the highest available rating under 
Diagnostic Code 5253, is warranted where there is limitation 
of abduction of the thigh, or motion lost beyond 10 degrees.  

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R § 4.71a. , Diagnostic Code 5254 (2001).

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2001).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis. Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.

Under VA General Counsel opinion VAOPGCPREC 23-97; VAOPGCPREC 
9-98 it was held that, when a claimant has a disability 
rating under diagnostic code 5257 for instability of the 
knee, and there is also x-ray evidence of arthritis and 
limitation of motion sufficient to warrant a zero percent 
rating under diagnostic code 5260 or 5261, a separate rating 
is available under diagnostic code 5003 or 5010.

The CAVC held in Hicks v. Brown, 8 Vet. App. 417 (1995), that 
once degenerative arthritis is established by x-ray evidence, 
there are three circumstances under which compensation may be 
available for service-connected degenerative changes:

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding raring under the code or codes will be 
assigned;

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined not added", and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.

In addition, diagnostic code 5003 (5010) is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate evaluation.  38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.

Finally, the CAVC noted that "Diagnostic Code 5003 and 
38 C.F.R. § 4.59 deem painful motion of a major joint or 
groups caused by degenerative arthritis that is established 
by x-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Hicks, supra.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca, supra.

Full range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  The CAVC 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph, an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Factual Background

In October 1997, the veteran requested service connection for 
right hip, right knee, and left knee disorders.  

In January 1998, the veteran was afforded a VA examination.  
He reported having been in an automobile accident in January 
1995.  He sustained injuries to both knees and his right hip 
at that time.  He had an ACL reconstruction of his right knee 
performed in November 1996.  

The veteran reported having pain on a constant basis in his 
right knee, particularly with cold weather.  He also noted 
having pain when walking more than two blocks or when 
pivoting on his foot.  He further indicated that he had 
instability of the foot.  He did not play racquetball anymore 
because the twisting and turning moves caused pain and 
discomfort.  

The veteran also noted that his left knee hurt and that he 
had pain in his left knee when walking or playing 
racquetball.  There was no instability in the left knee and 
no locking or giving way.  He further reported no giving way 
or locking of the right knee.  

As to his right hip, the veteran reported having minimal pain 
in the right hip.  He noted that it only hurt on occasion 
with mild pain which did not specifically limit him.  He 
could walk on the stair stepper about ten minutes per day.  
He also noted being able to walk one to two blocks before 
having discomfort.  

Physical examination revealed a three inch surgical scar on 
the medial patella.  There was also a 3/4" x 3/4" circular scar 
at the distal end of the longitudinal scar.  There were well 
healed arthroscopic ports.  The scars were nontender, 
nonadherent, and slightly depressed.  

Range of motion of the right knee revealed full flexion and 
extension.  Anterior drawer was positive for 1+ laxity on the 
right and negative on the left.  There was no laxity to 
collateral ligament testing.  McMurray's sign was negative, 
bilaterally.  Physical examination of the left knee revealed 
full range of motion.  There was no laxity.  McMurray's sign 
was negative.  There was no obvious swelling or deformity of 
the knee.  Physical examination of the hip revealed a full 
range of motion.  The hip was nontender.  

X-rays of the knees revealed status post knee construction on 
the right with residual hardware and no degenerative joint 
disease.  There was no evidence of degenerative or 
osteoarthritis of the left knee.  

In a January 1998 rating determination, the RO granted 
service connection for residuals of a right knee injury and 
reconstruction and assigned a 10 percent disability 
evaluation and granted service connection for residuals of a 
left knee strain and a right hip strain and assigned 
noncompensable disability evaluations for each.  

In his March 1998 notice of disagreement, the veteran 
indicated that his knee and hip conditions were much worse 
than the assigned disability evaluations.  In his July 1998 
substantive appeal, the veteran indicated that he had limited 
range of motion with severe pain on the slightest exertion 
and impaired functionality of his right hip.  He also 
reported having moderate subluxation and severe lateral 
instability of his right knee with pain and swelling.  With 
regard to his left knee, he noted having lateral instability 
with pain and swelling.  

At the time of his November 1998 hearing, the veteran 
testified that the pain in his right hip was about a four or 
five on a scale of 10.  He noted that the pain increased with 
activity.  He stated that he had constant pain on the inside 
of his hip.  As to his left knee, nothing stopped his legs 
from moving but the pain.  If he pushed down on his knees, 
they would creak and pop.  The pain in his left knee was a 
constant three or four and increased to seven or eight when 
it became severe.  His left knee did not lock or give way.  
The pain level increased when standing, kneeling, squatting, 
or sitting, and when going up or down stairs.  He did not use 
any brace or wrap but kept thermals on his knees to keep them 
warm.  

As to his right knee, the veteran testified that he had 
increased pain when walking two blocks or pivoting.  He took 
steps very slowly.  His right knee would become a trick knee 
if he pivoted too fast.  It happened two or three times per 
month.  The pain was a constant three or four and it would 
rise to ten.  

It would wake him up at night.  He reported having severe 
atrophy in the right thigh.  He noted having a stabilizing 
brace for his right knee and indicated that he wore it when 
lifting heavy objects or exerting himself.  He had been given 
this inservice.  His knees interfered with his job as it 
required a lot of kneeling.  

In May 1999, the veteran was afforded an additional VA 
examination.  He reported that he experienced popping, 
locking, and grinding of the knees.  He also noted that his 
knee joint swelled with activity.  

Physical examination of the lower extremities revealed a scar 
at the distal patellar region and the medial right knee.  
There was no evidence of effusion and the joint appeared 
stable at rest.  The left knee showed no effusions.  Gait 
revealed a slight limp with ambulation with compensation with 
fast pace.  It was the examiner's impression that the veteran 
had an ACL tear, status post repair with patellar graft, and 
no effusion during the examination; and a soft tissue injury 
at the right iliac.  

The examiner recorded the previous knee x-rays were 
unremarkable and that x-ray study of the right hip was within 
normal limits.

In a February 2000 rating determination, the RO increased the 
veteran's disability evaluation for residuals of a right knee 
injury and ACL reconstruction from 10 to 20 percent, from the 
date of the veteran's original application, and continued the 
noncompensable disability evaluations for residuals of the 
left knee strain and the right hip strain.  

In August 2000, the veteran was afforded an additional VA 
examination.  He reported that his right knee would lock on 
occasion and would give way when he did pivotal activities.  
He could walk two or three blocks before he had to rest as a 
result of his right knee.  He was not able to run, play 
sports, or racquetball.  When he did any pivoting activity, 
it felt like his knee would give way.  



The veteran also reported having constant pain centered 
around the sacroiliac area.  The pain was mild.  It hurt when 
he sat in the car for an hour or longer.  It did not 
specifically limit him from doing work activities or sitting 
for long periods of time.  

As to the left knee, the veteran reported that he had had 
problems with his left knee since the motor vehicle accident 
which were milder in intensity.  His knee did not lock or 
give way.  The pain in both knees was worse with cold weather 
or when doing activities around the house.  

Physical examination revealed a moderate antalgic gait, 
slightly favoring the right leg.  The veteran was only able 
to perform half a squat before he had to stop because of 
pain.  

Examination of the knees revealed a nine cm prepatellar scar, 
which was slightly depressed in the mid portion of the scar 
on the right knee.  There was also a 4 cm scar just parallel 
and 1 cm scar lateral to the scar in the right prepatellar 
region as well.  

Range of motion revealed full range of motion for both 
flexion and extension.  The right knee had a circumference of 
35 centimeters on the right compared to 34.5 cm on the left.  
There was slight synovial hypertrophy of the right knee.  

Examination of the right knee for laxity revealed that there 
was 1+ anterior drawer laxity and 2+ lateral collateral 
ligament laxity.  Medial collateral ligament testing was 
intact.  There was slight atrophy of the right lower leg.  
There was a 32 cm circumference of the right lower leg as 
compared to 33 cm in the left lower leg.  

Diagnoses of right crush injury and strain with ACL tear, 
status post ACL reconstruction with residual ligamentous 
laxity; left knee strain; right sacroiliac strain; and right 
hip strain, not found, were rendered.  

The examiner noted that the veteran had pain referable to the 
right sacroiliac region.  He did not have pain referable to 
the right hip, the greater trochanter and he had full range 
of motion, pain free, of the right hip.  He did have 
tenderness in the right sacroiliac region however, indicating 
a likely strain to this region.  

With regard to DeLuca factors, the examiner noted that the 
veteran had problems with doing activities of daily living 
such as housework, vacuuming. etc., which would aggravate his 
symptoms.  He indicated that there would be an aggravation of 
about 15 percent during times of exacerbation with reference 
to the right knee.  

With regard to the left knee and sacroiliac region, the 
DeLuca factors did not specifically apply with activities 
around the household.  However, the DeLuca factors would 
apply were the veteran to be involved with activities such as 
racquetball, softball, or sporting activities, which would 
aggravate the left knee and sacroiliac region by a factor of 
15 percent.   


Right Knee

With regard to the right knee, the Board notes that the 
veteran has currently been assigned a 20 percent disability 
evaluation under DC 5262.  The maximum schedular evaluation 
of 30 percent under this diagnostic code requires disablement 
compatible with malunion of the tibia and fibula with marked 
knee or ankle disability.  The Board's review of the VA 
orthopedic examination to date discloses that such criteria 
have not been met.  The current 20 percent evaluation under 
this diagnostic code contemplates not more than moderate 
disablement.

The veteran may also be rated under diagnostic code 5257 for 
recurrent subluxation or lateral instability of a knee.  The 
current 20 percent evaluation contemplates not more than 
moderate disablement under this code.  A 30 percent 
evaluation, the next higher evaluation, requires severe 
recurrent subluxation or lateral instability.  

A 30 percent evaluation is not warranted as the objective 
medical evidence demonstrates a lack of severe recurrent 
subluxation or lateral instability.  The veteran is competent 
to report that he is worse or entitled to a higher 
evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  The veteran has not been found to have severe 
recurrent subluxation or lateral instability at the time of 
any VA examination.  Moreover, at the time of his most recent 
VA examination, the veteran stated that his right knee would 
only lock on occasion and that he would only have giving way 
when making pivoting moves.  

As to an increased evaluation based upon limitation of 
motion, the Board notes that for an evaluation of 10 percent 
under Diagnostic Code 5260, flexion must be limited to 45 
degrees.  Diagnostic Code 5261 provides for a 10 percent 
rating where extension is limited to 10 degrees.  The Board 
notes that veteran was shown to have full flexion and 
extension at the time of his January 1998 VA examination.  
Full range of motion for both extension and flexion was 
reported at the time of the veteran's August 2000 VA 
examination.  The Board observes that the veteran was noted 
to have a 15 percent loss of functioning during times of 
exacerbation for the right knee; however, this would still 
not reduce the veteran's flexion or extension to the 
necessary 60 degrees of flexion or the no more than 10 
degrees of extension required for a 10 percent disability 
evaluation. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 15 percent of full range of motion.  The veteran 
is competent to report that he is worse or entitled to a 
higher evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness, and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants a compensable evaluation for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.  

In any event, any disablement as to function is adequately 
contemplated and compensated by the 20 percent evaluation in 
effect, especially in view of the full ranges of motion and 
lack of arthritic changes reported on x-ray, thereby 
precluding assignment of a higher evaluation with application 
of the pertinent governing criteria reported earlier.

As such, an increased evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.  Even when the Board 
accepts the examiner's statement that functional impairment 
reduced flexion by 15 percent, the veteran's actual range of 
motion and the functional use remained better than 45 degrees 
of flexion or 10 degrees of extension.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected residuals of a right 
knee injury and ACL construction has remained the same 
throughout this period of time.  See Fenderson, supra

In addition, the CAVC has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118; Diagnostic Codes 
7803, 7804, 7805 (2001); Esteban v. Brown, 6 Vet. App. 259 
(1994).

In the veteran's case at hand, the VA orthopedic examination 
reports have consistently reported well healed scarring that 
is not tender, etc.  As such, a separate compensable 
evaluation for residuals right knee surgery scarring is not 
warranted.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


Left Knee

The RO has rated the veteran's left knee strain as 
noncompensable by analogy to recurrent subluxation or lateral 
instability of a knee under diagnostic code 5257.  38 C.F.R. 
§ 4.20, 4.31 (2001).  

A 10 percent rating is warranted when there is slight 
recurrent subluxation or lateral instability and a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability.  The criteria for a 10 percent 
disability evaluation under DC 5257 have not been met.  The 
Board notes that the veteran has reported having lateral 
instability and subluxation on several different occasions.  

However, at the time of his January 1998 VA examination, the 
veteran reported that he had no instability in his left knee 
and no locking or giving way.  Physical examination performed 
at that time revealed no evidence of laxity.  Moreover, at 
the time of his August 2000 VA examination, the veteran again 
reported that his left knee did not lock or give way.  There 
were no findings of subluxation or laxity made at that time.  

As there have been no objective medical findings of laxity or 
subluxation with regard to the left knee and as the veteran 
has reported having no instability or subluxation problems at 
the time of his VA examinations, a compensable evaluation is 
not warranted under DC 5257.  

As to an increased evaluation based upon limitation of 
motion, the Board notes that the veteran was shown to have 
full flexion and extension at the time of his January 1998 VA 
examination.  Full range of motion for both extension and 
flexion was also reported at the time of the August 2000 VA 
examination.  The Board observes that the veteran was noted 
to have a 15 percent loss of functioning during times when 
performing sporting activities; however, this would still not 
reduce the veteran's flexion or extension to the necessary 60 
degrees of flexion or the no more than 10 degrees of 
extension required for a 10 percent disability evaluation. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  Although there was pain, there was no 
indication that pain limited motion or function to a degree 
of more than 15 percent of full range of motion.  The veteran 
is competent to report that he is worse or entitled to a 
higher evaluation.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  Even when considering the additional limitation 
of motion caused by fatigue, weakness and flare-ups, neither 
the actual range of motion nor the functional limitation 
warrants a compensable evaluation for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.  

As such, an increased evaluation is not warranted under 
either Diagnostic Code 5260 or 5261.  Even when we accept the 
examiner's statement that functional impairment reduced 
flexion by 15 percent, the veteran's actual range of motion 
and the functional use remained better than 45 degrees of 
flexion or 10 degrees of extension.  Moreover, radiographic 
studies of the left knee have been within normal limits, 
thereby precluding assignment of compensable ratings with 
application of the pertinent governing criteria discussed in 
detail earlier.

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected left knee strain has 
remained the same throughout this period of time.  See 
Fenderson, supra

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


Right Hip

The RO has rated the veteran's right hip strain 
noncompensable under diagnostic code 5252.

The criteria for a compensable evaluation for right hip 
strain have not been met.  At the time of his January 1998 VA 
examination, the veteran reported having minimal pain in his 
hip.  He noted that it only hurt occasionally and that it did 
not specifically limit him.  He reported being able to walk 
on the stair stepper for about 10 minutes and being able to 
walk one or two blocks before experiencing discomfort.  

The Board notes that at the time of his November 1998 
hearing, the veteran reported having pain in his right hip 
which measured about four or five on a scale of 10, which 
increased with activity.  At the time of his August 2000 VA 
examination, the veteran reported having constant pain 
centered around the sacroiliac area, which was mild and hurt 
when he sat in the car for an hour or longer.  He noted that 
it did not specifically limit him from doing work activities 
or sitting for long periods of time.  

Physical examination performed at that time revealed that the 
veteran had pain referable to the right sacroiliac region.  
The examiner observed that the veteran did not have pain 
referable to the right hip, great trochanter, and that he had 
full, pain free, range of motion for the hip.  The examiner 
observed that the veteran appeared to have a right sacroiliac 
strain.  He indicated that the veteran would have a 
functional impairment of 15 percent when performing sports 
related activities as it related to his sacroiliac 
impairment.  Moreover, the examiner in the assessment portion 
of the report specifically indicated that a right hip strain 
was not found.  

A compensable evaluation is not warranted for the veteran's 
right hip strain. There has been no demonstration of 
ankylosis throughout the course of the appeal.  An increased 
evaluation is also not warranted based upon limitation of 
motion as there has been no demonstration of limitation of 
extension of the thigh to 5 degrees or limitation of flexion 
of the thigh to 45 degrees.  There have also been no findings 
of limitation of rotation of the thigh or limitation of 
abduction to the point where the veteran cannot cross his 
legs.  




The VA examinations performed in conjunction with the 
veteran's claim have not shown limitation of motion of the 
hip.  Moreover, at the time of the veteran's August 2000 VA 
examination, the examiner specifically indicated that a right 
hip strain had not been found.  

The Board does note that the veteran was found to have a 
right sacroiliac strain at the time of the most recent VA 
examination which caused him pain and resulted in a 15 
percent functional impairment when performing recreational 
activities; however, service connection is not currently in 
effect for right sacroiliac strain.  

The Board does not wish to minimize the pain reported by the 
veteran.  The Board also notes the testimony of the veteran, 
wherein he indicated that the hip pain would increase with 
activity; however, there is no objective evidence to show 
that pain, flare-ups of pain, weakness, incoordination, 
fatigue, or any other symptom results in additional 
limitation of function (i.e., additional limitation of 
motion) to a degree that would support a compensable rating.  
For example, the medical evidence shows that the veteran has 
been found to have normal range of motion for all hip 
motions.  Moreover, at the time of the most recent VA 
examination, a hip strain was not found to be present. 

The Board finds no basis for assignment of separate ratings 
for separate periods during the appeal period, as it finds 
that the veteran's service-connected residuals of a right hip 
strain have remained the same throughout this period of time.  
See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  See 
Gilbert, supra.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his left or right knee disabilities or his right hip 
disability.  As to interference with employment, the Board 
notes that the veteran was employed until March 2001 when he 
laid off as a result of corporate downsizing.  Moreover, 
there have been no findings of interference with employment 
as a result of his service-connected disabilities.  
Furthermore, the currently assigned schedular disability 
evaluation for these disorders contemplate interference with 
employment.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected  residuals of a right knee injury 
and ACL construction; the left knee strain; and the residuals 
of a right hip strain, and that the record does not suggest, 
based upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a right knee injury and ACL construction is 
denied. 

Entitlement to an initial compensable evaluation for left 
knee strain is denied.  

Entitlement to an initial compensable evaluation for 
residuals of a right hip strain is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

